HonorablaThomasA. Wheat
County Attorney
Libertycounty
Liberty,9!6~66                        OpinionNo. O-1166 '~
                                      Bar Sues a Cit~~rehal, rho
                                      makes an allestwithin the COP-
Dear Sir:                             ponte limitsof his oity, for
                                      the violationof a city ordi-
                                      n6no6 againstspeeding,have
                                      authorityto take such law
                                      violatorbefore the justice court,
                                      Or i6 he requiredto t&6 such
                                      violatorbeforethe oorporation
                                      oourt of the oity?

         Your letterrequestingan opinionon the above statedquestionhas
been receivedand consideredby this departmenti.

         AE we oonrtrueyour opiuiontiquest,you are conoernsdonly with
the above question,and not withthe questionof givingthe violatora
tioket,takingbail, eto.

         City marshal6are pea00 offices. Article 36, ODda of Criminal
Roosdurs of Texas, providesas follonsr

                 "The followingare 'peaceoffioacl*: The sheriff
            and his deputies,oonstable,the marshal,or polioamen
            of an inoorporated~~RJIor city, the officers,non-
            cdssianed officersand privatssof the State ranger
            force, and a* privatepdrson apeoiallyappointedto
            exeouteoriminalprooess."

            Article1067, Code of CriminalProcedws of Texas,re6ds a6
followst

                 "Conetab+, marshalsor other peaae offioers
            who executeprocessand performserviaesfor justio-
            es in ariminalactions,shall reoeiv(~
                                               the same fees
            allolsdto sheriffsfor the same 6erviossr*
Hon. ThomasA. Rheat - Page 2 (O-1166)



        Article 62, Code of CriminalProcedureof Texas, reads as
f0110W.¶1

                'CorporationCourt. The &rpcration Court
           in each incorporatedoity, tcaa or village of this
           State shall have jurisdictionwithin the corporate
           limitsin all criminaloasesarisingunder the or-
           dinancesof such city,tcun or village,and shall
           have concurrentjurisdiotion with eny justioeof
           the peaoe in any prsoinotin which said city, toun
           or village is situatedin all criminalcases arising
           under the criminallaws of this State,in which pun-
           ishesntis ly fine only, and where the maximum of such
           fine may not exceedtna hundred((200.00)dollars,
           and arisingwithin such corporatelimits."

           Article 64, Code of CriminalProcedureof Texas,reads as
follcmsr

                eWheptwo or more courtshave conourrentjuris-
           dictionof any criminaloffense,the coqrl;in which
           an indictmentor a complainshall first be filed shall
           retainjurisdiotionof such offenseto the exclusion
           of all cther.oourts.*

         ds a peace officer,a aitymarshalmay file such oases as acme
within the scope of his authorityin any oourt having jurisdiction
                                                                thereof.
ERs dutiesand pavers are variouslydsfinedin Articles999 and 1147, Revis-
ed Civil Statutesof Texas.

          Artiole02?a, Section8, Penal Cede of Texas, regulatesthe rate
end speed of motor vehicles in the State of Texas. This Articlemad6 a6
foqm6r

                "It shall be unlawfulfor any person to operate
           or drive any motor or other vehicleupon the pub110
           highwaysof Texas at a rate of speed in excess of forty-
           five (45)miles sn hour, or drive or operatea motor or
           othervehiclewithin the corporatelimits of sn inoor-
           poratedcity or toen, or within or throughany tom or
           villagenot inoorporatedat a greaterrate of speed
           than twenty (20)miles per hour8 provided,that it shall
           be unlawfulto operateupon said public highuaysa ccm-
           meroialmotor vehicleas definedin this Aot of either
           registeredor actualgrossweight of six thousand
           (6,000)pounds,or less, at a rate of speed in excss*
           of forty (40)miles per hour, or such whicle of eith-
           er a registeredor aotual gross weight of over six
           thousand(6,OCC)pounds,at a rate of speed in exce68
Hon. ThomasA. Sheat - Page 3 (o-1166)



         of twenty-five(25)miles per hour, or within
         the corporatelimitsof any inoorporatedoity
         or tom, or within or throughany town or vil-
         lage not incorporated at a rate of speed in
         exce6s of eighteen(15)miles per hour. Provid-
         ed further,that it shall be unlawfulto operate
         any motor vehicleengagedin this State in the
         businessof transportingpassengersfor oompen-
         sation or hire on any highuay,road or thorough-
         fare not privatelyowned betweencities,tonns
         and village8at a rate of speed in exoes8 of
         forty (40)miles per hour.6

         Article8271, Section15, Penal Code of Tera6, read6 a8 follows6

              "(a) It shall bs unlawfuland constitutea
         misda6eanorfor any personto violate any of the
         provisionsof this Aot,     '
              e(b) Any person,oorpcrationor receiver,
         who violatesany provisionof this A& shall,upon
         conviction,lm punishedby a fine of not more then
         ti Hirndrad Dollars (~OOAO): for a second cmwio-
         tion within on6 (1) year thereaftersuch person,
         oorporationor raoeiver,shall be punishedby a fine
         of not more than PIve HundredDollars($500.00)or
         by Imprisonmentin the County Jail for not more
         thm sixty (60) days, or by both snob fine and im-
         prisonment;u n a third or sub6equentoonviotion
         within on6 (1p"year after the second conviction
         such person,aorpcrationor reoeivershall Im pun-
         ished by a fine of not more than One ThousandSol-
         lars (#l,OOO.OO)or by imprisonmentin the Ccunty
         Jail for not more than six (6) months, or by both
         such fine and imprisorrment. Provisionshereofwith
        respectto imprisor&entshall not be applicableto
         oorporationr, but doublethe fine hereinprovided
         for may be imposedagainstthem in lieu of impris-
         onmento~

         hIanyof the oitiesof Texas, perhapsall, have ordinancesagainst
"speeding." Therefore,the act of "speeding,
                                          * if aonraittodtithinthe in-
corporatedlimits of a oity,may be aviolation of a city ordinenoe,and aleo
a violationof &rticle827a, 3ectioaF8,Penal Code of Texas.

          Your requestfor an opiniondid not ask us aq questionrelative
tn the constitutionalityof any city ordinanceagainst'speeding,"nor
were 66 furnishedwith a copy of any city ordinsnce. Therrfore,ne refrain
from a~ discussionas to the constitutionality of any city ardinsnoe
against"speeding.6
Hon. ThomasA. Weat - Page 4 (O-1166)



          You are respectfullyadvisedthat it is the opinionof this
deprtment that if the citymarshal arrest6a violatorof a valid oity
ordinanceagainstspeedingwithin the corporatelimits of the city by
virtue of a warrant issued bythe Co&ration Court, then the city
marshal should oarrythe offenderImforethat Court. If the city mar-
shal arrestedthe violatorof a State law againstSpeedingnlthin the
oorpcrate1imStsof the city by virtue of a 6Wrant issuedIy the ‘I)or-
porationQurt, then the city marshal should carrythe offenderbefore
that Court. If the city marshalarresteda defendantfor violatine
a State J.awagainstspeedingiwi$hinithe  aorgnrgfelir$ts-ofii,:
the city by virtue of a warrant issued cut of the JustioeCourt,then,
in that event,the oity marshal should carry the offenderbeforethe
JusticeCourt.

          You are furtherrespectfullyadvisedthat it is the opinion
of this daparimantthat if the city marshalarrerrteda defendantfor
speeding,which was an offenseagainstthe State law, as well as an
offenseagainsta valid city ordinance,rdthouta wurrant,then, in the
event,the arrest havingbeen made within the city limitsof the inoor-
pcratedcity, md also within the limits of the justiceprecinct,the
citymarshal couldelect as to whetheror not he desiredto file a 0866
againstthe defendantin the city court for the violationof a valid
city ordinanceagainstapeedlng,or, he could file amse againstthe
defendantin the city court for the violationof a State law against
speeding,or he could file a 0860 againstthe defendantin the Justioe
f3xu-tfor the violationof a State law against -8peedix1g~

          If the defendantwas ohargedwith violatingArticle827a, Sao-
ticn 8, Penal Code of Texas,wherebythe enhancedpenaltyfor second,
third or subsequentconvictionsas set out in Section15 of Artiols827..
supra,1~s soughtby the State,the case could only bs filed in the
CountyCourt0
          Trustingthat this sati6faotorily
                                         an6wsrsyour inquiry,and
with best regards,me are

                                          Yours verytruly

                                     ATTORNEYGENERALOF TEXA8

                                       By s/l&   J, Fanning

                                             Vb~.J~Fanning
                                                 Assistmt


APPROVEDDBC 7, 1939                    Apprwed OpinionCommittee
s/Gerald C. Mann                        By.lnrsChairman
AITORNEY GENFXALOF TEXAS